DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 August, 2021 has been entered.

Response to Amendment
This Non-Final Rejection is in response to Applicant’s Remarks/Amendments filed on 4 August, 2021. The amendments have been entered, and accordingly, claims 1-20 remain pending, wherein claims 1-9 remain withdrawn from consideration.
The Examiner notes the amendments and remarks filed within the submission under 37 CFR 1.114 on 4 August, 2021 are the same as those presented within the AFCP 2.0 filed on 2 July, 2021, which the Examiner fully addressed in the Advisory Action mailed on 21 July, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 10 and 15 have been amended to recite “…the one or more cooling tubes comprising a ceramic tube wall having an exterior surface that is electroplated with a metal that electrically isolates the tube wall from the bond layer…”, which is considered to be new matter. It appears the claim is directed to adding a metal layer along an exterior surface of the ceramic cooling tubes, such that the metal layer is provided to allow for electrical isolation of the tube wall from the bond layer. Under broadest reasonable interpretation, it appears the claim amendments, previously confirmed by Applicant's arguments at pages 6-7 of the AFCP 2.0 response filed on 2 July, 2021, which are the same arguments at pages 6-7 of the submission filed on 4 August, 2021, are suggesting the metal electroplated to the exterior surface of the ceramic cooling tubes electrically isolates the tube wall from the bond layer. However, this is contradictory to the disclosure of the present invention, as originally filed. Looking at paragraphs 34-35 of the corresponding PG Publication of the present invention, various metals, such as For examination purposes, the claims are being interpreted to recite the one or more cooling tubes comprising a ceramic tube wall having an exterior surface that is electroplated with a metal, wherein the ceramic is electrically isolating.
Claims 11-14 and 16-20 depend from respective independent claims 10 and 15, and therefore, are further rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 10-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over BABA (US 2015/0003012 A1), in view of MASANORI (JP H02166353 A – published 27 June, 1990, see English machine translation for citations provided with the Non-Final Rejection mailed on 19 November, 2020), PRECISION CERAMICS (NPL: “Aluminum Nitride” – PRECISION CERAMICS (9 June, 2016)), and JOSHI (US 2017/0235852 A1 – published 17 August, 2017, which is more than one year prior to the present invention’s effective filing date, and thereby, qualifies as prior art even though it is commonly assigned).
As to claim 10 (in view of the interpretation for examination in the rejection under 35 U.S.C. 112(a)), BABA discloses a cooling device (10) comprising:
a substrate (20; par. 25, lines 1-4);
a bond layer (36; par. 27, lines 14-16) disposed between (see annotated figures 1 and 2) and directly contacting the substrate and an assembly (30; par. 25, lines 1-4) comprising one or more heat generators (par. 27, lines 1-6); and
one or more cooling tubes (43; par. 25, lines 1-4 and par. 28, lines 1-3) embedded in the bond layer (see annotated figures 1 and 2; par. 31, lines 2-3).

    PNG
    media_image1.png
    958
    1237
    media_image1.png
    Greyscale

Annotated Figure 1

    PNG
    media_image2.png
    982
    1340
    media_image2.png
    Greyscale

Annotated Figure 2
However, BABA does not explicitly disclose wherein the bond layer comprises a solder or transient liquid phase (TLP) alloy, as it is provided the bond layer is formed of resin (col.27,lines 14-16). Additionally, BABA discloses that the cooling tubes are formed of a fiber (par. 35, lines 10-12), as opposed to a ceramic tube wall having an exterior surface that is electroplated with a metal, wherein the ceramic is electrically isolating, as required by independent claim 10.
par. 1, lines 15-17), and provides a combination of materials for the heat exchanger directed to the same solution of the present invention (par. 33-34 of the present invention—corrosion). MASANORI is directed to an improved pipe design which overcomes issues related to corrosion of the pipe due to the internal fluid flowing therein (par.1, lines 25-29). MASANORI teaches that the pipe is formed from a ceramic material (par. 1, lines 52-58 and lines 67-69), such as aluminum nitride (par. 1, lines 36-37) which can have a thermal conductivity equivalent to metallic aluminum and/or be from a ceramic material which has excellent extrusion processability. In addition, the pipe is coated with nickel on the exterior (par. 1, lines 62-65 and lines 67-69; figure 1) and electroplated with copper (par. 1, lines 62-65; figure 1). With the additions of the nickel and copper, the pipe may maintain its mechanical strength, while providing corrosion resistance (par. 1, lines 45-48). One having ordinary skill within the art, would have been apprised of the various teachings of pipe designs within the heat exchanger arts, and particularly, the necessity to take into consideration corrosion resistance of pipes that receive a fluid therein and are provided heat (e.g., at least at the acceptance of heat from the heat generating components). Thus, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BABA, with the teachings of MASANORI to incorporate a ceramic pipe coated with nickel and electroplated copper to improve the corrosion resistance, while providing a pipe that has high efficiency. In doing so, the hollow fibers used for the refrigerant pipes of BABA could be formed of a ceramic electroplated with a metal for these reasons, and further, providing the pipe as a ceramic material, in particular aluminum nitride, the ceramic would provide electrical isolation due to the see PRECISION CERAMICS at pg. 1, par. 1).
Secondly, JOSHI is relevant to the field of endeavor as it teaches bonding techniques relevant to semiconductor and substrates within power electronic assemblies (par. 1, lines 1-5). Particularly, JOSHI teaches bond layers formed of transient liquid phase (TLP), such as using a transient liquid phase (TLP) alloy (par. 24, lines 7-32, in that it discusses alloying elements and combination of different metals), is a known bonding process within power electronic assemblies, as the technique allows a bond to be formed at a low temperature, while the remelting temperature of the bond layer is much higher (par. 24, lines 5-7). During heating, the TLP bond interlayer materials melt, filling in gaps, and if held at the bonding temperature enables an interdiffusion of certain alloying elements between the interlayer and structures being bonded thereto (par. 24, lines 7-15). This results in a compositional change at the joint, which isothermally solidifies to create an initial bond (par. 24, lines 7-15). More so, holding the bonding temperature for a longer period of time enables diffusion bonding having a substantially homogenous microstructure between the elements to be bonded (par. 24, lines 15-18), resulting in high quality chemically and microstructurally homogenous bonds between similar and dissimilar structures (par. 24, lines 18-21). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BABA with the teachings of JOSHI to provide that the bonding layer is formed of a transient liquid phase (TLP) alloy, as this type of bonding enables high quality and microstructurally homogenous bond between similar or dissimilar elements, such as the integrated circuit board (30) and the substrate (20) of BABA. For this, it could be provided that the bonding layer of BABA (36) is formed from a transient liquid phase (TLP) alloy for these reasons.

As to claim 11, BABA, as modified by MASANORI, PRECISION CERAMICS, and JOSHI, further teaches where the metal is copper (see rejection of claim 10, wherein the electroplated metal was taught by MASANORI to be copper for reasons related to corrosion resistance).

As to claim 12, BABA, as modified by MASANORI, PRECISION CERAMICS, and JOSHI, further discloses wherein the one or more cooling tubes(43) are adapted to receive a cooling fluid (par. 28, line 1 – par. 30, line 4; par. 32, line 1 – par. 33, line 13) within a hollow interior thereof(par. 30,lines 1-4 and par. 32, line 1 – par. 33, line 13) such that the cooling fluid receives latent heat transferred from the one or more heat generators to the one or more cooling tubes (par. 3, lines 8-12, wherein the flow of the coolant/refrigerant within the interior of the cooling tubes would remove the heat generated from the one or more heat generators through the routing of the cooling tubes provided within the required contact/structural placement relative to the assembly comprised of the one or more heat generators to remove heat produced therein.). 

As to claim 13, BABA, as modified by MASANORI, PRECISION CERAMICS, and JOSHI, further discloses wherein the cooling device is an active cooling device (par. 32, line 1 – par. 33, line 13, wherein a refrigerant supply device is provided to cause the refrigerant to be supplied through the cooling device 10, thereby causing the device to be an active cooling device).

As to claim 15(in view of the interpretation for examination in the rejection under 35 U.S.C. 112(a)), BABA discloses a stack (see annotated figure 1, the resulting structure), comprising:
an assembly (30; par. 25, lines 1-4) comprising one or more heat generators (par. 27, lines 1-6);
a substrate (20; par. 25, lines 1-4);
a bond layer (36; par. 27, lines 14-16) disposed between (see annotated figures 1 and 2) and directly contacting the assembly and the substrate; and
one or more cooling tubes (43; par. 25, lines 1-4 and par. 28, lines 1-3) disposed within the bond layer (see annotated figures 1 and 2; par. 31, lines 2-3).
However, BABA does not explicitly disclose wherein the bond layer comprises a solder or transient liquid phase (TLP) alloy, as it is provided the bond layer is formed of resin (col.27,lines 14-16). Additionally, BABA discloses that the cooling tubes are formed of a fiber (par. 35, lines 10-12), as opposed to a tube wall having an exterior surface that is electroplated with a metal, wherein the ceramic is electrically isolating, as required by independent claim 15.
First, MASANORI is within the field of endeavor of heat exchangers, particularly heat exchanger pipe design (par. 1, lines 15-17), and provides a combination of materials for the heat exchanger directed to the same solution of the present invention (par. 33-34 of the present invention—corrosion). MASANORI is directed to an improved pipe design which overcomes issues related to corrosion of the pipe due to the internal fluid flowing therein (par.1, lines 25-29). MASANORI teaches that the pipe is formed from a ceramic material (par. 1, lines 52-58 and lines 67-69), such as aluminum nitride (par. 1, lines 36-37), which can have a thermal conductivity equivalent to metallic aluminum and/or be from a ceramic material which has par. 1, lines 62-65 and lines 67-69; figure 1) and electroplated with copper (par. 1, lines 62-65; figure 1). With the additions of the nickel and copper, the pipe may maintain its mechanical strength, while providing corrosion resistance (par. 1, lines 45-48). One having ordinary skill within the art, would have been apprised of the various teachings of pipe designs within the heat exchanger arts, and particularly, the necessity to take into consideration corrosion resistance of pipes that receive a fluid therein and are provided heat (e.g., at least at the acceptance of heat from the heat generating components). Thus, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BABA, with the teachings of MASANORI to incorporate a ceramic pipe coated with nickel and electroplated copper to improve the corrosion resistance, while providing a pipe that has high efficiency. In doing so, the hollow fibers used for the refrigerant pipes of BABA could be formed of a ceramic electroplated with a metal for these reasons, and further, providing the pipe as a ceramic material, in particular aluminum nitride, the ceramic would provide electrical isolation due to the nature of aluminum nitride being a good electrical insulator (see PRECISION CERAMICS at pg. 1, par. 1).
Secondly, JOSHI is relevant to the field of endeavor as it teaches bonding techniques relevant to semiconductor and substrates within power electronic assemblies (par. 1, lines 1-5). Particularly, JOSHI teaches bond layers formed of transient liquid phase (TLP), such as using a transient liquid phase (TLP) alloy (par. 24, lines 7-32, in that it discusses alloying elements and combination of different metals), is a known bonding process within power electronic assemblies, as the technique allows a bond to be formed at a low temperature, while the remelting temperature of the bond layer is much higher (par. 24, lines 5-7). During heating, the par. 24, lines 7-15). This results in a compositional change at the joint, which isothermally solidifies to create an initial bond (par. 24, lines 7-15). More so, holding the bonding temperature for a longer period of time enables diffusion bonding having a substantially homogenous microstructure between the elements to be bonded (par. 24, lines 15-18), resulting in high quality chemically and microstructurally homogenous bonds between similar and dissimilar structures (par. 24, lines 18-21). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BABA with the teachings of JOSHI to provide that the bonding layer is formed of a transient liquid phase (TLP) alloy, as this type of bonding enables high quality and microstructurally homogenous bond between similar or dissimilar elements, such as the integrated circuit board (30) and the substrate (20) of BABA. For this, it could be provided that the bonding layer of BABA (36) is formed from a transient liquid phase (TLP) alloy for these reasons.

As to claim 16, BABA, as modified by MASANORI, PRECISION CERAMICS, and JOSHI, further teaches where the metal is copper (see rejection of claim 10, wherein the electroplated metal was taught by MASANORI to be copper for reasons related to corrosion resistance).

As to claim 17, BABA, as modified by MASANORI, PRECISION CERAMICS, and JOSHI, further discloses wherein the one or more cooling tubes(43) are adapted to receive a cooling fluid (par. 28, line 1 – par. 30, line 4; par. 32, line 1 – par. 33, line 13) within a hollow par. 30,lines 1-4 and par. 32, line 1 – par. 33, line 13) such that the cooling fluid receives latent heat transferred from the one or more heat generators to the one or more cooling tubes (par. 3, lines 8-12, wherein the flow of the coolant/refrigerant within the interior of the cooling tubes would remove the heat generated from the one or more heat generators through the routing of the cooling tubes provided within the required contact/structural placement relative to the assembly comprised of the one or more heat generators to remove heat produced therein.). 

As to claim 19, BABA, as modified by MASANORI, PRECISION CERAMICS, and JOSHI, further discloses wherein each of the one or more heat generators is an integrated circuit (par. 25, line 3).

As to claim 20, BABA, as modified by MASANORI, PRECISION CERAMICS, and JOSHI, teaches the stack incorporating the components recited in claim 15 (see rejection of claim 15 and modification of MASANORI to incorporate cooling tubes formed of ceramic which is electrically isolating due to the nature of aluminum nitride, as described by PRECISION CERAMICS, and electroplated in a metal, such as copper and JOSHI to incorporate the use of TLP alloys for the bond layer), but does not explicitly disclose including a second assembly comprising a second one or more heat generators devices; a second bond layer disposed between the second assembly and second surface of the substrate, the second bond layer comprising a solder or TLP alloy; and one or more cooling tubes disposed within the second bond layer, the one or more cooling tubes comprising a ceramic tube wall electroplated in a metal.
that mere duplication of parts has no patentable significant unless a new and unexpected result is produced”. See MPEP §2144.04-VI(B). In this case, BABA, in view of MASANORI, PRECISION CERAMICS, and JOSHI, teaches the necessary components of the stack, but it would not be unreasonable that one having ordinary skill within the art comprised additional components thereof (i.e. second assembly, second bond layer, and one or more cooling tubes in the second bond layer) by duplicating that which has already been shown within the art, as it has no patentable significance to the present invention. Looking at paragraph 29 of the present invention, a second assembly “may” be provided, and is later provided in paragraph 45 that even more assemblies than two can be used, as desired. For this, the addition of a second assembly, second bond layer, and additional second cooling tubes within the second bond layer is seen to be merely duplication of parts not patentably significant to the claimed invention. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BABA, in view of MASANORI, PRECISION CERAMICS, and JOSHI, to incorporate the duplication of parts from the stack of claim 15, for at least the reasons of providing cooling to additional electronics devices through such a design known within the art.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over BABA (US 2015/0003012 A1), in view of MASANORI (JP H02166353 A – published 27 June, 1990, see English machine translation for citations provided with the Non-Final Rejection mailed on 19 November, 2020), PRECISION CERAMICS (NPL: “Aluminum Nitride” – PRECISION CERAMICS (9 June, 2016)), JOSHI (US 2017/0235852 A1 – published 17 August, 2017, which is more than one year prior to the present invention’s effective filing date, and thereby, qualifies as prior art even though it is commonly assigned), and AZAR (NPL: Cooling Technology Options - AZAR (August 2003) provided with the Non-Final Rejection mailed on 19 November, 2020).
As to claim 14, BABA, as modified by MASANORI, PRECISION CERAMICS, and JOSHI, does not further disclose, teach, and/or suggest wherein the cooling device is a passive cooling device, but rather an active cooling device due to the implementation of an external refrigerant supply device to cause the refrigerant/coolant to be provide through the cooling device, as described in BABA paragraph 32, line 1- paragraph 33, line 13. 
However, AZAR is relevant to the known technologies of cooling within the electronics field (pg. 1, lines 1-2). AZAR teaches that there are four main considerations when determining the cooling technology type to be applied to electronics: (1) would there be sufficient space to provide a large surface area for heat transfer, or to implement thermal transport (e.g., heat pipe) devices to take the heat out of the system, (2) can we use fluids with higher thermal capacitance/conductivity and subsequently higher “h” to attain the desired cooling, (3) would the existing system packaging allow the use of a higher capacity cooling system, and (4) would the market be open to a system that is mechanically more complex and maintenance demanding than a “simple” system. These questions enable one having ordinary skill within the art to determine which type of cooling, either passive or active cooling, systems are better for the electronics cooling application in question. Particularly, active cooling systems, wherein a pump or the like forces cooling by assisting the fluid motion, are advantageous when power dissipation pg. 3, lines 8-9). On the contrary, passive cooling systems, wherein the fluid moves naturally or energy is transported by conduction or radiation heat transfer, do not have the higher implementation costs or operational reliability concerns that active cooling systems have (pg. 3, lines 9-10), and generally, have no maintenance requirements (pg. 3, lines 6-8). With this in mind, both active, such as disclosed by BABA, and passive cooling systems have advantages and disadvantages which are dependent upon the type of cooling required, the space requirements, and implementation costs. Thus, one having ordinary skill within the art, prior to the date the invention was effectively filed, would have been apprised to provide either an active, such as disclosed by BABA, or passive cooling system dependent upon factors stated by AZAR. For example, if there are limited space requirements and the necessary power dissipation is higher, it might be necessary to employ an active cooling system over a passive cooling system. However, if space is not a design constraint of the cooling system, it would be advantageous to employ passive cooling systems which have minimal implementation costs and maintenance requirements. Therefore, it would have been obvious to modify BABA, in view of MASANORI, PRECISION CERAMICS, and JOSHI, further with the teachings of AZAR to provide at least a passive cooling system, over the use of an active cooling system, based on the at least minimal implementation costs and maintenance requirements compared to the active cooling systems. In doing so, BABA can be modified by those having ordinary skill within the art to provide that the cooling device is a passive cooling device based on the advantages of the passive cooling system over an active cooling system.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over BABA (US 2015/0003012 A1), in view of MASANORI (JP H02166353 A – published 27 June, 1990, see English machine translation for citations provided with the Non-Final Rejection mailed on 19 November, 2020), PRECISION CERAMICS (NPL: “Aluminum Nitride” – PRECISION CERAMICS (9 June, 2016)), JOSHI (US 2017/0235852 A1 – published 17 August, 2017, which is more than one year prior to the present invention’s effective filing date, and thereby, qualifies as prior art even though it is commonly assigned), and DAVIS (NPL: Power Management Chapter 11 Wide Bandgap Semiconductors  Power Electronics - DAVIS (May 2018) provided in the Non-Final Rejection mailed on 19 November, 2020).
As to claim 18, BABA, as modified by MASANORI, PRECISION CERAMICS, and JOSHI, does not further disclose, teach, and/or suggest wherein the one or more heat generators are specifically wide bandgap semiconductor devices. Particularly, BABA is directed to a semiconductor integrated circuit (par. 25,line 3).
DAVIS, however, is within the relevant field of endeavor of semiconductor design. DAVIS teaches that wide bandgap semiconductor devices are formed from materials that allow smaller, faster, more reliable power electronic components with higher efficiency than those formed of silicon (pg. 2, lines 1-2). This enables a reduction in weight, volume, and life-cycle costs in a wide array of power applications (pg. 2, lines 3-4), and makes power electronics significantly more power and energy-efficient than those formed of conventional semiconductor materials (pg. 2, lines 8-9).  Thus, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BABA, in view of MASANORI, PRECISION CERAMICS, and JOSHI, to incorporate that the semiconductor devices are wide bandgap semiconductor devices, through the application of wide bandgap materials, for the purpose of minimization, faster operation, and more reliability of the resulting semiconductor, while providing increased power and energy efficiency.
Response to Arguments
Applicant's arguments filed 4 August, 2021 have been fully considered but they are not persuasive. 
At pages 6-7, the Applicant argues the electrically isolating nature of the metal coating on the ceramic, but the Examiner finds this argument, respectfully, inaccurate and unpersuasive. Metals are well-known conductors of electricity, and of the named examples of metal to be electroplated on the ceramic cooling tube, it is unclear how any intent of the metal was to be electrically insulating. More so, as stated above in the rejection(s) under 35 U.S.C. 112(a), the specification is clear that the ceramic material of the cooling tube, designed to be ceramic or the like that contains an electrically isolating nature, was and is the only material/structure intended to be electrically isolating.  Due to this, the Examiner, respectfully, believes the claim amendments present new matter not reasonably described within the disclosure of the present invention so as to convey to one having ordinary skill within the art that the inventor, or joint inventors, had possession of the invention at the time the invention was filed. In view of this, the argument is not persuasive, as it is directed to new matter not encompassed by the present invention’s disclosure as effectively filed.
Secondly, Applicant argues the teachings of MASANORI at page 7, by stating MASANORI is not in the field of endeavor (e.g., non-analogous art) and provides the metal along the interior of the ceramic tube. The Examiner maintains this prior art reference teaches electroplating of metal to a ceramic tube. The Examiner notes, the present invention is directed to a heat exchanger system (see paragraph 1 of the corresponding PG Publication of the present invention). Thereby, it would have been reasonable for one having ordinary skill within the art to seek the teachings of MASANORI. See MPEP 2141.01(a). Secondly, paragraph 1, lines 62-65 
Lastly, at page 7, Applicant asserts the dependent claims are allowable, in view of Applicant’s arguments, and further, at page 8 that the withdrawn claims should be rejoined as the elected invention is not allowable. The Examiner does not find the invention to be allowable, in view of the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 103 submitted herein, and further, in view of the Examiner’s position previously addressed to the Applicant in the Advisory Action mailed on 21 July, 2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
IM(US 2018/0315681 A1) provides interior and exterior of a ceramic pipe may be plated with metal interiorly or exteriorly. In addition, an embodiment provides that the ceramic pipe may be provided with a dielectric material along the exterior or interior thereof to provide electric insulation between the pipe and the liquid being conveyed therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        8/10/2021